Citation Nr: 1209804	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO. 96-42 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for a low back disability. 

2. Entitlement to an effective date earlier than September 12, 2005, for the award of service connection for diabetes mellitus.

3. Entitlement to an effective date earlier than February 4, 2008, for the award of service connection for peripheral neuropathy of the right lower extremity.

4. Entitlement to an effective date earlier than February 4, 2008, for the award of service connection for peripheral neuropathy of the left lower extremity.

5. Entitlement to an effective date earlier than February 4, 2008, for the award of service connection for an eye condition. 

6. Entitlement to an effective date earlier than February 4, 2008, for the award of service connection for renal insufficiency.

7. Entitlement to an effective date earlier than February 4, 2008, for the award of service connection for erectile dysfunction.

8. Entitlement to an effective date earlier than February 4, 2008, for the award of special monthly compensation (SMC) for the loss of use of a creative organ. 

9. Entitlement to an effective date earlier than February 4, 2008, for the award of a 30 percent evaluation for coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from January 1965 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 1996 and April 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. During the pendency of this appeal, the Veteran moved and his claims file was transferred to the VA RO in Columbia, South Carolina. The June 1996 rating decision denied the Veteran's petition to reopen a claim for service connection for a back disability and denied his claim for entitlement to non-service-connected pension. His claim for non-service-connected pension was granted in an April 1998 decision and is not on appeal. The April 2008 rating decision granted an earlier effective date of September 12, 2005 for diabetes mellitus and granted service connection for CAD, peripheral neuropathy of the right and left lower extremities, an eye condition, renal insufficiency, erectile dysfunction, and SMC, all effective February 4, 2008. 

During the pendency of the appeal, an August 2011 rating decision granted an effective date of April 4, 2002 for the grant of service connection for CAD and assigned an initial 10 percent evaluation. The Veteran's 30 percent evaluation remained effective on February 4, 2008. Therefore, the issue has been rephrased as listed above. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified before a Veterans Law Judge (VLJ) in October 2004 regarding his back claim; however, that VLJ is no longer at the Board. The law requires that the VLJ who conducted a hearing shall participate in making the final determination of the claim. 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011). In November 2011, the Veteran testified regarding all claims listed above before the undersigned at a video conference hearing. A copy of the transcript has been associated with the claims file. 

The most recent Supplemental Statement of the Case (SSOC) was issued in August 2011. Subsequent to that date, additional evidence received. However, the Veteran has not waived his right to have it initially considered by the RO. 38 C.F.R. §§ 20.800, 20.1304(c) (2011). In this case, a remand is not required so that the RO may consider this evidence because the Veteran's claim for service connection for a back disability is being reopened and remanded. Further, the additional VA treatment records for the period from January 2009 to October 2011 do not pertain to his claims for earlier effective dates. 

In April 2005, the Board remanded the Veteran's petition to reopen a claim for service connection for a back disability to the RO via the Appeals Management Center (AMC) for further development and consideration. 

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's claim for service connection for a low back disability was denied in August 1967. He filed a timely Notice of Disagreement (NOD) and the RO issued a Statement of the Case (SOC) in April 1968. He did not perfect his appeal. 

2. Evidence associated with the claims file since August 1967 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability. 

3. The Veteran's original claims for service connection for diabetes mellitus, peripheral neuropathy of the lower extremities, an eye condition, and CAD were received by VA on April 4, 2002. The RO denied service connection in May 2003 and September 2003 rating decisions. The Veteran filed a timely NOD, but did not perfect his appeal after the RO issued a SOC. 

4. The Veteran's reopened claim for service connection for diabetes mellitus was received by VA on September 12, 2006. The RO granted service connection in a February 2008 rating decision and assigned an effective date of September 12, 2006. 

5. The Veteran's reopened claims for service connection for peripheral neuropathy of the bilateral lower extremities, an eye condition, and CAD were received by VA on February 4, 2008. 

6. In April 2008, the RO granted an earlier effective date of September 12, 2005 for diabetes mellitus and granted service connection for peripheral neuropathy of the lower extremities, an eye condition, and CAD, and assigned an effective date of February 4, 2008. 

7. The Veteran's initial claim for service connection for renal insufficiency was received by VA on February 4, 2008. In April 2008, the RO granted service connection for renal insufficiency and assigned an effective date of February 4, 2008. 

8. The Veteran's original claims of entitlement to service connection for erectile dysfunction and entitlement to SMC based on loss of use of a creative organ were inferred during an April 2008 VA examination and in an April 2008 rating decision, the RO granted these claims effective February 4, 2008. 

9. CAD was assigned an initial 30 percent evaluation effective February 2, 2008. In an August 2011 rating decision, the RO granted an earlier effective date of April 4, 2002, for the establishment of service connection for CAD and assigned an initial 10 percent evaluation. The Veteran's 30 percent evaluation remained effective February 4, 2008. 

10. Beginning on April 23, 2008, it was factually ascertainable that the Veteran's CAD met the criteria for a 30 percent evaluation. 


CONCLUSIONS OF LAW

1. Evidence received since the August 1967 rating decision that denied service connection for a low back disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011). 

2. The criteria for an effective date earlier than September 12, 2005, for the award of service connection for diabetes mellitus have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.114, 3.155, 3.159, 3.400, 3.816 (2011). 

3. The criteria for an effective date earlier than February 4, 2008, for the award of service connection for peripheral neuropathy of the right lower extremity have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.114, 3.155, 3.159, 3.400, 3.816 (2011). 

4. The criteria for an effective date earlier than February 4, 2008, for the award of service connection for peripheral neuropathy of the left lower extremity have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.114, 3.155, 3.159, 3.400, 3.816 (2011). 

5. The criteria for an effective date earlier than February 4, 2008, for the award of service connection for an eye condition have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.114, 3.155, 3.159, 3.400, 3.816 (2011). 

6. The criteria for an effective date earlier than February 4, 2008, for the award of service connection for renal insufficiency have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.114, 3.155, 3.159, 3.400, 3.816 (2011). 

7. The criteria for an effective date earlier than February 4, 2008, for the award of service connection for erectile dysfunction have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.114, 3.155, 3.159, 3.400, 3.816 (2011). 

8. The criteria for an effective date earlier than February 4, 2008, for the award of SMC based on the loss of use of a creative organ have not been met. 38 U.S.C.A. 
§§ 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.114, 3.155, 3.159, 3.400, 3.816 (2011). 

9. The criteria for an effective date earlier than February 4, 2008, for the grant of a 30 percent disability rating for service-connected CAD have not been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.100, 4.104, Diagnostic Code 7005 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

With respect to the Veteran's petition to reopen his claim for service connection for a low back disability, VA has substantially satisfied its duties to notify and assist. Id. To the extent that there may be any deficiency of notice or assistance, or compliance with the Board's April 2005 remand, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision. See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92; see also Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

However, if VCAA notice was not provided prior to the initial adjudication of the claim or, if provided, was inadequate or incomplete, such an error can be "cured" by providing any necessary notice and then readjudicating the claim, including in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication. Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).

VA has satisfied its duty to notify by issuing a notice letter in September 2009. This letter advised the Veteran of what evidence was required to substantiate his claims, and of his and VA's respective duties for obtaining evidence. It provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. His claims were then readjudicated in the November 2010 SOC and the August 2011 SSOC. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

With regard to the Veteran's claims for earlier effective dates for the grants of service connection for the disabilities listed above, if a claimant wishes to obtain an effective date earlier than that assigned in an RO decision, the claimant must file a timely appeal as to that decision. Otherwise, the decision becomes final and the only basis for challenging the effective date is a motion to revise the decision based on clear and unmistakable error. Rudd v. Nicholson, 20 Vet. App. 296. 299 (2006). In February 2009, the Veteran filed a timely NOD to the April 2008 rating decision that granted service connection for the disabilities listed above and the April 2008 decision has not become final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2011). It is therefore proper for the Board to adjudicate his claims for earlier effective dates. Id. Although the Veteran has not been specifically notified of the requirements necessary to establish entitlement to an earlier effective date, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of this information for newly raised or "downstream" issues, such as claims for increased compensation or earlier effective date following initial grants of service connection for a disability in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice. See VAOPGCPREC 8-2003 (Dec. 22, 2003). As such, and as stated above, the appropriate notice has been given in this case. 

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records (STRs), service personnel records, records from the Social Security Administration (SSA), reports of VA examinations, and reports of VA and private post-service medical treatment. He testified at a video conference hearing in November 2011. 

The Veteran and his representative assert that he is entitled to the earlier effective date of April 4, 2002, based solely upon the Nehmer decision, which is discussed below. Therefore a remand for a retrospective medical opinion is not necessary. Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of sufficient medical evidence for the relevant time period). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claims. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011). 


New and Material Evidence Claim 

In August 1967, the RO denied the Veteran's claim for service connection for a low back disability on the basis that his spondylolisthesis was a developmental condition that was not aggravated by an in-service injury. He submitted a timely NOD and an SOC was issued in April 1968. He did not perfect his appeal and the August 1967 rating decision became final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2011). 

Under 38 U.S.C.A. § 7104(b), the Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim. King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions). However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence. See 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed." Savage v. Gober, 10 Vet. App. 488(1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992). Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply. Duran v. Brown, 7 Vet. App. 216, 220 (1994). 

At the time of the August 1967 denial, the record consisted of STRs and a July 1967 VA examination. Subsequently, VA and private treatment records, service personnel records, SSA records, lay statements from the Veteran and his mother, and transcripts from two hearings were added to the record. All of this evidence is new. It is also material. Specifically, the Veteran's claim was initially denied because the RO considered spondylolisthesis to be a developmental disability that existed prior to service and was not aggravated by service. New medical evidence shows that in addition to spondylolisthesis, he has been diagnosed with back conditions such as lumbar intervertebral disc displacement and degenerative joint disease. Further, in November 2011 he testified that he did not have spondylolisthesis prior to entering service. Instead, he asserted that during his fourth day of boot camp, he was struck in the back with a baseball bat during punishment for failing inspection. Since that incident, he testified that he has continuously had low back pain. While he was in the military, he testified that his back pain prevented him from doing his job, and his commanding officer offered to help him leave the military via a Medical Board. He testified that the commanding officer told him he would be discharged for spondylolisthesis because it was considered to be hereditary and the Navy would not be held responsible for such a condition. He testified that he signed the forms given to him in order to leave the military. This evidence relates to unestablished facts necessary to substantiate the claim. 

Presuming the credibility of the evidence, the Veteran has advanced the theory that he did not have spondylolisthesis at all, and instead sustained a back injury in service. Justus, 3 Vet. App. at 513. Further, both he and his mother have provided statements regarding the in-service injury and his subsequent continuity of symptomatology during the years following service. Reopening of the Veteran's the claim for service connection for a low back disability based on the receipt of new and material evidence is therefore warranted. Shade v. Shinseki, 24 Vet. App. 110 (2011)(holding that the phrase "raises a reasonable possibility of substantiating the claim" in applicable regulation as "enabling rather than precluding reopening").

Earlier Effective Date Claims

Background

The Veteran contends that a date earlier than September 12, 2005 should be established for the grant of service connection for diabetes mellitus. He contends that a date earlier than February 4, 2008, should be established for the grant of service connection for peripheral neuropathy of the right and left lower extremities, an eye condition, renal insufficiency, erectile dysfunction, SMC, and CAD. Specifically, he asserts that the effective date for all of these disabilities should be April 4, 2002.  In August 2011, the RO established April 4, 2002 as the effective date for the grant of service connection for CAD, and his CAD claim will be addressed separately in this decision.  

Having carefully considered the claim in light of the record and the applicable law, the Board must deny the appeal.

The Veteran argues that he first filed a claim on April 4, 2002, and although his claims were denied, his effective date should be the date he first filed his claim due to his status as a Nehmer class member. At his November 2011 hearing, he testified that he did not file a claim for diabetes mellitus prior to April 4, 2002. 

The record shows that on April 4, 2002, the Veteran filed a claim for service connection for diabetes mellitus. With his claim, he submitted a list of secondary complications and placed an "x" next to the ones he had: a heart condition, peripheral neuropathy of the right and left lower extremities, and an eye condition. He also claimed to have hypertension, peripheral vascular disease, and a foot condition but these issues are not currently on appeal. He did not place an "x" next to a kidney condition or "impotency."  In May 2003, the RO denied his claims for service connection for diabetes mellitus and associated complications by finding that he did not serve in the Republic of Vietnam. In August 2003 and September 2003, the RO again denied his claims. He filed a timely NOD and in a July 2004 SOC, the RO again denied his claims. He did not perfect his appeal and the rating decisions became final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2011). 

On September 12, 2006, the Veteran filed a petition to reopen his claim for service connection for diabetes mellitus, and provided evidence that his ship delivered fuel to the Republic of Vietnam and that he personally assisted in supplying fuel to Chu Lai. In February 2008, the RO accepted his evidence regarding his service in the Republic of Vietnam and granted his claim for service connection for diabetes mellitus based upon the presumption that he was exposed to herbicides. 38 C.F.R. §§ 3.307, 3.309. On February 4, 2008, the Veteran filed petitions to reopen his claims for CAD, peripheral neuropathy of the right and left lower extremities, and an eye condition. He also filed a claim for service connection for renal insufficiency for the first time. In April 2008, the RO granted the Veteran's claims. The RO also inferred claims for erectile dysfunction and SMC based upon findings at his April 2008 VA examination and granted service connection for these conditions with an effective date of February 4, 2008. 

Applicable Regulations

The provisions for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 (West 2002 & Supp. 2010). Except as otherwise provided, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2011). Under VA laws and regulations, a specific claim in the form prescribed by the VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a). Any communication or action indicating intent to apply for one or more benefits under laws administered by the VA, and identifying the benefits sought, may be considered an informal claim. 38 C.F.R. § 3.155(a). VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits. Servello v. Derwinski, 3 Vet. App. 196, 198 (1992). 

An effective date can be up to one year earlier than the date of a claim if an award is made pursuant to a change in law. 38 U.S.C.A. § 5110(g). If the revised version of the regulation is more favorable, however, the retroactive reach of the new regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of the change. See VAOPGCPREC 3-2000 (Apr. 10, 2000); see also 38 C.F.R. 
§ 3.114. 

The Veteran argues that he is a Nehmer class member, and he is entitled to an earlier effective date under 38 C.F.R. § 3.816. Following a 2002 decision of the United States Court of Appeals for the Ninth Circuit, VA established regulations pertaining to effective dates for service connection for diseases based on herbicide exposure. Nehmer v. United States Veterans Administration, 284 F.3d 158, 1161 (9th Cir. 2002) (Nehmer III). A Nehmer class member is identified as a Vietnam Veteran who has a covered herbicide-related disease. 38 C.F.R. § 3.816(b)(1)(i) (201). The term "covered herbicide diseases" includes diabetes mellitus and CAD. 38 C.F.R. § 3.816(b)(2)(i) (2011). The regulation applies to claims for disability compensation that were either pending before VA on May 3, 1989, or were received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease. 38 C.F.R. § 3.816(c). 

The regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation from a covered herbicide disease. Either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease. In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose. 38 C.F.R. § 3.816(c)(1), (c)(2). If neither circumstance exists, the effective date of the award of service connection shall be determined in accordance with either 38 C.F.R. § 3.114 or § 3.400. See 38 C.F.R. § 3.816(d).

Under 38 C.F.R. § 3.114, an earlier effective date may potentially be granted based on a liberalizing law. In order for a claimant to be eligible for a retroactive payment under § 3.114, the evidence must show that all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law existed. 


Diabetes Mellitus

Diabetes mellitus was added to the list of diseases subject to service connection on a presumptive basis, effective July 9, 2001. See 66 Fed. Reg. 23,166 (May 8, 2001). The United States Court of Appeals for the Federal Circuit (Federal Circuit) later held that the effective date of the regulation should be May 8, 2001, pursuant to 38 U.S.C.A. § 1116(c)(2). See Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368, 1378 (Fed. Cir. 2002). 

The Veteran filed his first claim for service connection for diabetes mellitus on April 4, 2002, and testified to this extent at his November 2011 hearing. However, it must be determined whether the claims file contains evidence that "may be reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating the intent to apply for compensation for the covered herbicide disability." 38 C.F.R. § 3.816(c)(2)(i). Additionally, a claim will be considered a claim for compensation for a covered disease if VA issued a decision on the claim between May 3, 1989 and May 8, 2001 "in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded." 38 C.F.R. § 3.816(c)(2)(ii). Neither of these circumstances exist in this case. 

Prior to April 4, 2002, the claims file contains VA medical records showing that the Veteran was diagnosed with diabetes mellitus as early as 1995, as indicated by a January 2000 VA treatment record. In conjunction with his December 1995 claim for non-service-connected pension, he underwent a VA examination April 1996 which provided a diagnosis of diabetes mellitus. During the claim process for non-service connected pension, the Veteran and his representative did not express an intent to apply for service connection for diabetes. Instead, the Veteran underwent a general medical examination for all of his disabilities for the purposes of establishing non-service-connected pension. 

VA's possession of medical evidence showing a diagnosis of diabetes mellitus may not provide a basis for the assignment of an earlier effective date. Medical evidence alone cannot be an informal claim, there must be claimant intent to apply for a benefit. Under 38 C.F.R. § 3.155(a), an informal claim consists of any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of the claimant who is not sui juris. In other words, a claim consists of "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing." Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits); Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999) (noting that even an informal claim must be in writing); Brannon v. West, 12 Vet. App. 32, 35 (1998). The medical evidence of record shows that the Veteran was diagnosed with and treated for diabetes prior to April 4, 2002. It does not show an intent to apply for service connection for diabetes mellitus, therefore it may not be considered an informal claim. 38 C.F.R. § 3.155(a). In this case, 38 C.F.R. § 3.816(c)(2)(i) does not apply. 

Prior to April 4, 2002, the RO denied the Veteran's petition to reopen a claim for service connection for allow back condition, initially identified as spondylolisthesis. His low back condition may not be reasonably construed as diabetes. The RO did not deny service connection for any other conditions prior to April 4, 2002. Therefore, 38 C.F.R. § 3.816(c)(2)(ii) does not apply. 

The Veteran filed a petition to reopen a claim for service connection for his low back disability on December 15, 1995. In his VA Form 21-4138, "Statement in Support of Claim," his representative stated, 

In 1967 the veteran was denied service connection for a chronic lower back injury.  He is total and permanently unemployable. He is submitting test [sic] performed and MRIs for said condition. He is a diabetic. He suffers from pain to shoulders, back and pinched nerve to right side. He suffers from migra[i]ne headaches. He is suffering from corporal [sic] syndrome. He has not worked since January 1994. Please schedule for a pension/Comp exam.

The Board notes that a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 C.F.R. § 3.151(a) (2011). A claim by a veteran for compensation may be considered to be a claim for pension; and a claim by a veteran for pension may be considered to be a claim for compensation. Id.  However, in this case, the Veteran and his representative did not assert in December 1995 that diabetes mellitus was due to service or to his claimed in-service back injury. Further, in June 1996, the RO adjudicated the Veteran's December 1995 claim as a petition to reopen a claim for service connection for a back disability and a claim for entitlement to non-service-connected pension. In his subsequent NOD and lay statements, the Veteran did not assert that his December 1995 claim that mentioned diabetes was intended to be a claim for service connection. In his October 1996 Substantive Appeal for the June 1996 decision that did not grant his petition to reopen a claim for service connection for a low back disability and denied entitlement to non-service-connected pension, the Veteran's representative wrote, "He wants service connected [sic] for his back condition."  He did not mention diabetes mellitus.  

Further, the Board notes that the Veteran's claim for service connection for diabetes mellitus was granted on the basis of exposure to Agent Orange in Vietnam and he did not assert exposure to herbicides prior to his initial April 4, 2002 claim. Lastly, the Veteran testified at his hearing in November 2011 that the first time he filed a claim for service connection for diabetes mellitus was on April 4, 2002. He did not assert that his December 12, 1995 claim was intended to be a claim for service connection for diabetes. 

Prior to April 4, 2002, the date of the Veteran's claim, there is not a document of record that may reasonably be construed as a formal, informal, or inferred claim for service connection for diabetes mellitus. See 38 C.F.R. §§ 3.151(a), 3.155(a) (2011). Therefore, the Veteran did not have a claim for service connection for diabetes mellitus pending before VA between May 3, 1989 and May 8, 2001. Accordingly, 38 C.F.R. § 3.816 does not apply, and the effective date of an award shall be determined according to 38 C.F.R. §§ 3.114 and 3.400. See 38 C.F.R. 
§ 3.816(c)(4).

As noted above, the RO applied 38 C.F.R. § 3.114 in its April 2008 rating decision because the Veteran had been diagnosed with diabetes in 1995, prior to the effective date of the liberalizing law on May 8, 2001. Pursuant to 38 C.F.R. § 3.114, the RO awarded an effective date of September 12, 2005, which was one year prior to the date he filed his petition to reopen his claim for diabetes mellitus. 

Because the May, August, and September 2003 rating decisions that initially denied service connection for diabetes mellitus are final, the effective date for the grant of service connection cannot be April 4, 2002, the date he filed his first claim for diabetes mellitus. Under the provisions of 38 C.F.R. § 3.400, the effective date for both presumptive service connection and a reopened claim is the later of the date entitlement arose or the date of receipt of claim. In this case, he was diagnosed with diabetes in approximately 1995, prior to when he filed his petition to reopen on September 12, 2006. There is not a single document of record that may reasonably be construed as a formal or informal claim for service connection for diabetes mellitus between when his claim was denied in September 2003 and when he filed his petition to reopen on September 12, 2006. See 38 C.F.R. §§ 3.151(a), 3.155(a) (2011).Therefore, the earliest effective date that is warranted is September 12, 2005, as provided for by 38 C.F.R. § 3.114.

There is no showing that an earlier effective date is warranted for diabetes mellitus. As a clear preponderance of the evidence is against the Veteran's claim, the benefit-of-doubt rule does not apply. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011). 

Peripheral Neuropathy of the Lower Extremities and an Eye Condition

As discussed above, 38 C.F.R. § 3.816 does not apply in this case and the effective dates for peripheral neuropathy of the lower extremities and an eye condition are governed by 38 C.F.R. §§ 3.114 or 3.400. With regard to diabetic peripheral neuropathy and an eye condition, 38 C.F.R. § 3.114 does not apply because these conditions are not listed among the diseases that are associated with exposure to herbicides. 

Because the May 2003 and September 2003 rating decisions that initially denied service connection for diabetic peripheral neuropathy of the lower extremities and an eye condition are final, the effective date for the grant of service connection cannot be April 4, 2002, the date he filed his first claim for these conditions. Under the provisions of 38 C.F.R. § 3.400, the effective date for both presumptive service connection and a reopened claim is the later of the date entitlement arose or the date of receipt of claim. In this case, there is evidence of peripheral neuropathy and an eye condition prior to his date of claim. He had decreased ankle reflexes in January 2008. He complained of numbness and tingling in his lower extremities in September 2007. He was diagnosed with ocular hypertension in 2005.  

There is no document of record that may reasonably be construed as a formal or informal claim for service connection for peripheral neuropathy of the lower extremities or an eye condition between when his claims were denied in September 2003 and when he filed his petition to reopen on February 4, 2008. See 38 C.F.R. 
§§ 3.151(a), 3.155(a). The Veteran was diagnosed with peripheral neuropathy of the lower extremities and an eye condition prior to filing his claim in February 2008. Therefore the appropriate effective date is February 4, 2008, the later of the date entitlement arose or the date of receipt of claim. 38 C.F.R. § 3.400. 

There is no showing that an earlier effective date is warranted for peripheral neuropathy of the bilateral lower extremities or an eye condition. As a clear preponderance of the evidence is against the Veteran's claim, the benefit-of-doubt rule does not apply. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011). 

Renal Insufficiency

As discussed above, 38 C.F.R. § 3.816 does not apply in this case and the effective dates for this disability is governed by 38 C.F.R. §§ 3.114 or 3.400. With regard to renal insufficiency, 38 C.F.R. § 3.114 does not apply because this condition is not listed among the diseases that are associated with exposure to herbicides. Therefore, the effective date for service connection for renal insufficiency is the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2011). 

The Veteran filed his first claim for service connection for renal insufficiency on February 4, 2008. Prior to that date, the medical evidence of record showed that he had been diagnosed with this condition in December 2005. Where an application for service connection for a disability has not been received, the mere receipt of medical records cannot be construed as an informal claim. See 38 C.F.R. § 3.157; Brannon v. West, 12 Vet. App. 32, 35 (1998). 

Under the law, the Veteran's February 4, 2008 claim which expressed his intent to apply for service connection and identified renal insufficiency as the disability claimed, represents the earliest possible basis for assigning an effective date. 38 C.F.R. § 3.155. Prior to that date he did not communicate intent to apply for service connection for renal insufficiency. Accordingly, the claim for entitlement to an effective date earlier than February 4, 2008 for the award of service connection for renal insufficiency must be denied.

There is no showing that an earlier effective date is warranted for renal insufficiency. As a clear preponderance of the evidence is against the Veteran's claim, the benefit-of-doubt rule does not apply. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011). 

Erectile Dysfunction and SMC

As discussed above, 38 C.F.R. § 3.816 does not apply in this case and the effective dates for this disability is governed by 38 C.F.R. §§ 3.114 or 3.400. With regard to erectile dysfunction, 38 C.F.R. § 3.114 does not apply because this condition is not listed among the diseases that are associated with exposure to herbicides. 

The Veteran did not file a claim for service connection for erectile dysfunction or SMC based on loss of use of a creative organ. The RO inferred these claims and granted benefits based upon findings at his April 2008 VA examination, wherein the examiner diagnosed the Veteran with erectile dysfunction that was caused by diabetes mellitus. 

Prior to that date, the medical evidence of record showed that he had been diagnosed with erectile dysfunction. Where an application for service connection for a disability has not been received, the mere receipt of medical records cannot be construed as an informal claim. See 38 C.F.R. § 3.157; Brannon v. West, 12 Vet. App. 32, 35 (1998). 

As the RO inferred the Veteran's claims based upon the findings in an April 2008 VA examination, and there is no other record showing that the Veteran intended to file a claim for service connection for erectile dysfunction or SMC, an effective date earlier than February 4, 2008 cannot be granted. 38 C.F.R. § 3.155.

There is no showing that an earlier effective date is warranted for erectile dysfunction or the award of SMC. As a clear preponderance of the evidence is against the Veteran's claims, the benefit-of-doubt rule does not apply. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011). 

Award of a 30 Percent Evaluation for CAD

Effective August 31, 2010, VA revised its regulations by adding ischemic heart disease to the list of diseases subject to the presumption of service connection based on exposure to herbicides during the Vietnam War. See 75 Fed. Reg. 53202 (August 31, 2010). In June 2011, the RO sent a letter to the Veteran informing him that it was conducting a special review of his claims folder in light of that revision. See Nehmer v. Dep't of Veterans Affairs, 494 F.3d 846, 849 (Fed. Cir. 2007) (explaining that the 1991 consent decree that resulted from the original Nehmer decision stipulated that "as soon as [ ] VA issues new determinations designating particular disease as 'service-connected,' it must readjudicate the claims of veterans suffering from them if their previously filed claims were denied or pending"). Under 38 C.F.R. § 3.816, in August 2011, the RO established the earlier effective date for CAD as April 4, 2002, and assigned an initial 10 percent evaluation. His 30 percent evaluation remained effective on February 4, 2008. 

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(a). The effective date with respect to an increase in disability evaluation will generally be the date of receipt of claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(o). 

There is an exception to the general rule governing claims for increased compensation in 38 U.S.C.A. § 5110(b)(2). If the evidence demonstrates that the increase in disability occurred prior to the date of receipt of claim, VA may assign the earliest date as of which it is ascertainable that the increase occurred as long as the claim for the increased disability rating is received within a year of the date that the increase occurred. See 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997). 

In this case, the Veteran did not file a claim for an increased evaluation for his CAD. Therefore, there is no date of claim for an increased evaluation. Instead, the RO established an earlier effective date for the grant of service connection of CAD, but did not assign an initial 30 percent evaluation. The RO assigned an initial 10 percent evaluation effective April 4, 2002, and kept the effective date of the 30 percent evaluation as February 2, 2008. 

The Veteran's CAD is evaluated under Diagnostic Code 7005, atherosclerotic heart disease (CAD). Evaluations depend, at least in part, on the workload that results in certain symptoms. This workload is expressed in metabolic equivalents (METs). 

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104 , Note (2). 

Under Diagnostic Code 7005, a 30 percent evaluation is warranted when a workload of greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray. 38 C.F.R. § 4.104. 

The RO assigned the Veteran's 30 percent evaluation based upon the findings at his April 2008 VA examination. It was noted that he had a heart catheterization in 2003. He reported that he was able to walk half a block and that he could not climb stairs. He had occasional chest pain. The examiner was not able to estimate his workload in METs because his exercise tolerance was too low due to obesity and foot pain. He had an echocardiogram which noted left ventricular hypertrophy, which meets the criteria for a 30 percent evaluation. Id. 

Prior to his April 2008 VA examination, the evidence of record shows that he was treated for CAD and that he took medication for it. However, the medical evidence of record does not provide the Veteran's workload in METs or an estimation of his level of activity expressed in METs. Further, the evidence does not show that there was evidence of cardiac hypertrophy or dilatation upon diagnostic testing prior to the April 2008 VA examination. The April 2008 VA examination was the first time the Veteran's CAD met the disability criteria for a 30 percent evaluation, and as a result, the effective date for the 30 percent evaluation cannot be earlier than February 4, 2008. 

The Veteran has not advanced any lay or medical evidence that his disability symptoms met the criteria for a 30 percent evaluation prior to February 4, 2008. The Board thus concludes that his CAD was no more than 30 percent disabling prior to February 4, 2008. As the preponderance of the evidence is against this claim, there is no doubt to be resolved in his favor. 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

New and material evidence having been received, the claim for service connection for a low back disability is reopened; the appeal is granted to this extent only.

An effective date earlier than September 12, 2005 for the grant of service connection for diabetes mellitus is denied. 

An effective date earlier than February 4, 2008 for the grant of service connection for peripheral neuropathy of the right lower extremity is denied. 

An effective date earlier than February 4, 2008 for the grant of service connection for peripheral neuropathy of the left lower extremity is denied. 

An effective date earlier than February 4, 2008 for the grant of service connection for an eye condition is denied.

An effective date earlier than February 4, 2008 for the grant of service connection for renal insufficiency is denied. 

An effective date earlier than February 4, 2008 for the grant of service connection for erectile dysfunction is denied. 

An effective date earlier than February 4, 2008 for the grant of SMC based on loss of use of a creative organ is denied. 

An effective date earlier than February 4, 2008 for the grant of a 30 percent evaluation for CAD is denied. 




REMAND

At his September 2011 video conference hearing, the Veteran testified that four days into boot camp, he was struck in the low back with a baseball bat as punishment for failing inspection. The next day, he testified that he had back pain and could not get out of bed without assistance from a friend. His STRs show that he was separated from service because he had spondylolisthesis, which the Medical Board concluded existed prior to service and was not aggravated by service. 

Therefore, there are two potential theories under which service connection may be established: first, the theory of direct service connection wherein the disability was incurred in service and second, that his back disability pre-existed service and it was aggravated by service beyond its natural progression. 

With regard to the theory of aggravation of a pre-existing condition, a veteran is presumed in sound condition except for defects noted when examined and accepted for service. Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness. 38 U.S.C.A. § 1111 (West 2002); VAOGCPREC 3-2003. A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306 (2011).

In VAOGCPREC 3-2003, VA's General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service. The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition. See Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004); Cotant v. Principi, 17 Vet. App. 116 (2003). 

VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. Id., at 83. 

In this case, the Veteran has been diagnosed with more than one back disability. His STRs show that he was treated repeatedly for back problems while in service. His testimony regarding being hit with a baseball bat during recruit training corresponds to his reported onset of back pain in his STRs. His STRs show that he also reported an increase in back pain both after dancing and after an in-service motor vehicle accident. Therefore, there is an indication that his disability may have been incurred in or aggravated by military service. Id. However, the record is insufficient for the Board to adjudicate his claim. 

The Board does not possess the medical expertise necessary to determine whether the Veteran had a disability that existed prior to service and whether it was not aggravated beyond its natural progression. The Board does not have sufficient medical expertise to ascertain whether his currently diagnosed back disabilities are related to incidents in service and there is no medical evidence of record to address these theories of service connection. Thus, a VA examination is required. McLendon v. Nicholson, 20 Vet. App. 79 (2006), see also Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) the Board may not make use of its own unsubstantiated medical conclusions); 38 U.S.C.A. § 5103A(d). 

To ensure completeness of the record, the RO should obtain any outstanding VA or non-VA medical evidence, if such evidence exists. 



Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record. Provide the Veteran with the necessary authorizations for the release of any non-VA treatment records not currently on file. Obtain these records and associate them with the claims folder. If the records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented. 

2. When the above has been completed, schedule the Veteran for an orthopedic examination with an appropriate clinician. The purpose of the examination is to determine whether the Veteran has a back disability that had its onset in or was aggravated during active service or manifested to a compensable degree within one year of active service, or is otherwise related to any incident of service. 

The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

      b) The examiner will be advised:

The purpose of the examination is to ascertain whether the Veteran has a low back disability that existed prior to service and was not aggravated by service, or whether it was a result of any in-service incident. The question of the severity of the disorder is only relevant to the extent that it may provide information as to the source of the disorder.

The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the  examiner explained the factual and medical bases for any opinion. 

c) With respect to the review of the claims file, the Board calls the examiner's attention to the following: 

i) The Veteran's November 1964 entrance examination indicating a normal spine. 

ii) A June 1965 STR showing a diagnosis of lumbosacral strain.

iii) An August 1965 record showing that he had increased back pain after dancing. 

iv) A June 1965 STR indicating that he had complaints of intermittent low back pain shortly after commencement of recruit training and that he performed strenuous manual labor prior to service with no ill effects. 

v) A December 1966 STR showing that he was in a motor vehicle accident and since that time he had increased back pain. 

vi) A January 1967 STR noting that an x-ray showed grade I spondylolisthesis with spondylosis at L5-S1, and that this condition existed prior to service. 

vii) A February 1967 STR indicating that the Veteran complained of low back pain since "the very beginning of active duty," and that he had very little back trouble before entering service, but it was recommended that he be separated for a condition that existed prior to service. 

viii) A February 1967 Medical Board Report showing a diagnosis of bilateral spondylosis L5-S1 with grade I spondylolisthesis that existed period to entry and was not aggravated by service. 

xi) A January 1995 private record from Dr. V. C. noting a motor vehicle accident in January 1994 wherein the Veteran hit his head and had back pain since that time.

x) A February 1997 private record from Dr. M.S. wherein the Veteran reported a 32 year history of back pain after a whiplash injury where the car in which he was driving was hit from the rear.

xi) A March 1997 private record from Dr. J. A. noting that the Veteran was in motor vehicle accidents in 1982 and 1994. 

xii) A November 2004 private record from Dr. D. C. noting that the Veteran had lumbar intervertebral disc displacement and spondylolytic spondylolisthesis at L5 that had been present since he was injured in the military. 

xiii) October 2007, September 2009, and April 2010 lay statements from the Veteran and his mother asserting that he has had back pain continuously since his injury in service. 

xiv) The Veteran's November 2011 testimony regarding his back injury. 

d) The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

The examiner must provide an opinion as to whether the Veteran's back disability began during active service, or existed prior to service and was aggravated by service. The examiner is advised that the evidentiary standard whether a condition existed prior to service is "clear and unmistakable," which is a formidable evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  

After reviewing the records, examining the Veteran, and identifying all appropriate symptoms and diagnoses, the examiner must provide medical findings or opinions responsive to each of the following questions:

(i) What diagnoses are appropriate for the Veteran's low back disability?

(ii) On the basis of the clinical record, can it be concluded as medically undebatable that the Veteran's low back disability preexisted his entry into active military service?

(iii) If it is found as medically undebatable that the back disability did clearly preexist service, can it also be concluded as medically undebatable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease?

(iv) If a back disability is not found to have so preexisted service, did it have its onset during active military service or within one year of separation of service? 

e) The examiner must provide a complete rationale for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

f) If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete rationale for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

3. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


